Mr. JUSTICE STOUDER, concurring in part and dissenting in part: I join with the majority of the court in affirming defendant’s conviction and sentence for the theft of the motor vehicle described in count I of the charge. However, I believe the judgment of conviction and sentence for the theft of the tires and the vehicle contents as described in count II of the charge should be vacated because the counts relate to the same conduct and consequently only one conviction and sentence are appropriate. The opinion of the majority fully discusses all of the issues raised by the defendant. I wholly agree with the majority’s reasoning and conclusion that both counts were properly tried together and that no other errors affected the fairness of the trial. No issue was raised by the defendant in his brief concerning the propriety of two judgments of conviction and sentences and in fact his argument adopted a contrary position, namely, that the offenses described were so separate and distinct that trial on both issues at the same time was inappropriate. In rejecting this contention, the propriety of joining the counts raises the directly related issue of the propriety of two convictions and even though the issue was not raised in the briefs by the defendant, I have great difficulty in affirming the reasoning related to the joint counts without at the same time carrying that reasoning to its logical conclusion, namely, that only one offense was committed. Under the unusual circumstances of the argument advanced and the issues presented, I believe it necessary to discuss the further issue even though not raised by the defendant. Ordinarily issues not raised by the defendant are not considered by this court on appeal, a proposition with which I thoroughly agree. Under the circumstances of this case, I do not see how we can put our stamp of approval on the propriety of two convictions, when in fact our decision on the issues actually raised is an integral part thereof. My colleagues have declined to discuss this issue because not raised by the defendant and the reasons for doing so are understandable under the usual practices of this court. As is indicated from the statement of facts, count I charges defendant with the theft of a motor vehicle and count II charges him with the theft of the tires and contents of a motor vehicle. It seems clear to me that the second charge is a lesser included offense and arises out of the same act. The theft of a car necessarily involves the theft of its tires and its contents and while I agree that it is proper to permit separate offenses to be charged since the evidence may not support the first charge but may support the latter charge, only one offense has occurred. The fact that the second offense may be described as having occurred on a different date is of no particular significance. If the People are able to prove the theft of the car on an earlier date, the theft of its tires and contents on whatever date is a lesser included offense. If on the other hand, the People are only able to prove the theft of tires and the vehicle contents, likewise, the failure to prove the theft of the car would be of no significance. I would therefore affirm the conviction and sentence for the theft of the car, but I would vacate the conviction and sentence for the theft of the tires and vehicle contents.